Citation Nr: 1548303	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  14-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial compensable rating for a right knee disability, for accrued benefits purposes.

2.  Entitlement to an initial compensable rating for a left knee disability, for accrued benefits purposes.

3.  Entitlement to higher ratings for bilateral knee disability on an extraschedular basis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to November 1946.  The Appellant is the Veteran's surviving spouse.

In an October 2012 letter, VA notified the Appellant that she was recognized as the substitute claimant in the Veteran's appeal.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC).

In June 2014, the Appellant testified at a Board video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The issues of entitlement to extraschedular ratings and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's right knee disability was manifested by extension to 15 degrees and flexion to 135 degrees.

2.  The Veteran's left knee disability was manifested by extension to 25 degrees and flexion to 137 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for right knee disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).

2.  The criteria for a 40 percent rating, but no higher, for left knee disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The record reflects that VA made reasonable efforts to obtain relevant records.  The VA Regional Office (RO) obtained the Veteran's available service treatment records (STRs) and VA treatment records.  Regarding the Veteran's STRs, the RO has obtained the Veteran's 1946 separation examination.  However, the Board notes that the RO made a formal finding of unavailability of the Veteran's military service records, to include records of a hospitalization at Fort Hood, and determined that they were destroyed in a fire.  See VA Memorandum dated December 1, 2007.  Regarding private treatment records, the Appellant testified at the Board hearing that she tried to obtained records from a local doctor, but because the hospital closed in 1979, she could not find those records.  See Board hearing transcript at 8.  In any case, those records would not be relevant to the instant appeal because the increased rating claims concern the more recent severity of service-connected disabilities.

The Veteran was provided a VA medical examination in October 2008, and the AMC obtained a medical opinion in January 2013.  Because the Veteran died in 2009, additional examinations were not possible.  As is discussed further below, the examination and opinion are sufficient evidence for deciding the claim.  Thus, VA's duty to assist has been met.

II. Analysis

Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Service connection for bilateral knee disabilities was established in the January 2013 rating decision.  The Veteran's right knee disability has been given a noncompensable rating under Diagnostic Code 5257 for other impairment of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran's left knee disability has been given a noncompensable rating under Diagnostic Code 5261 for limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, and a 10 percent rating for limitation to 45 degrees, and flexion limited to 60 degrees or more is given a noncompensable rating (zero percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, and a 10 percent rating for limitation to 10 degrees, and extension limited to 5 degrees or less is given a noncompensable rating (zero percent).  .  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Evidence

At the October 2008 VA examination, the examiner noted that the Veteran had numerous health conditions including dementia and Alzheimer's disease.  The examiner noted that the Veteran was unable to give any history at the examination.  The examiner reported that she was unable to ascertain whether the Veteran had any injuries to either knee or whether he had any problems with dislocation or recurrent subluxation.  The examiner also noted that the Veteran was unable to let her know if he had any pain.  The examiner's diagnosis was bilateral normal knees, with consideration of normal knee x-rays.

On physical examination of the knees, the examiner observed no heat, redness, or erythema, atrophy of the quadriceps muscles, or effusion.  The examiner also reported: the legs measured the same; the Veteran did not express any complaints of pain upon examination of the knees; and normal collateral ligament, McMurray's, and drawer tests.

Regarding range of motion testing, the examination report contains findings performed by the VA examiner and by a VA kinesiotherapist, who performed goniometric measurements on the same day as the October 2008 examination.  The VA examiner's results were "left knee extension shows 5 degrees extension, and 130 degrees of flexion" and "right knee showed a range of zero to 135 degrees."

The VA kinesiotherapist's results included active range of motion (AROM) and passive range of motion (PROM) results.  The kinesiotherapist noted that the Veteran was very difficult to test due to his inability to comprehend verbal instructions.  The AROM findings were 30 degrees extension and 130 degrees flexion for the right knee, and 35 degrees extension and 132 degrees flexion for the left knee.  The PROM findings were 15 degrees extension and 135 degrees flexion for the right knee, and 25 degrees extension and 137 degrees flexion for the left knee.

The January 2013 report provided by a physician, who provided an opinion based on review of the Veteran's available records, suggested that the Veteran may have had chronic synovitis of the knees because such diagnosis is "entirely consistent with the Veteran's history of ongoing symptoms, but normal x-rays."

At the Board hearing, the Appellant testified to what she saw or noticed that would lead her to believe that the Veteran's knee disabilities had increased in severity.  See Board hearing transcript at 3.  She stated that he could no longer perform activities that were part of living on a ranch, to include getting onto a horse and climbing up tractors or combines.  She noted that the Veteran was in constant discomfort and started using a wheelchair, provided by VA, about five years before he died.  Additionally, the Appellant noted that she felt the Veteran was not treated fairly at the VA examination.

VA treatment records associated with the file do not show any specific treatment for the knee disabilities.

Upon review of the evidence of record and after resolving any reasonable doubt in the Appellant's favor, the Board finds the available evidence supports compensable initial ratings for the Veteran's service-connected disability of both knees.  

The evidence of record showing the severity of the Veteran's knee disabilities is limited, and the Veteran was unable to provide his own report regarding those disabilities due to other health conditions.  However, the VA kinesiologist provided both AROM and PROM results, which were reported in the October 2008 examination report.  The Board notes that the VA examiner did not address the discrepancy between the kinesiotherapist's findings and her own range of motion findings, which did not specify extension or flexion for the right knee.  The Appellant credibly testified about the pain and limitation of function that the Veteran experienced as a result of his knee disabilities.

Therefore, after resolving reasonable doubt in the Appellant's favor, the Board finds that compensable ratings are warranted based on the kinesiotherapist's PROM findings showing limitation of extension of both knees.  Although the kinesiotherapist indicated that the Veteran was unable to comprehend instructions, PROM tests are passive, unlike AROM tests, and presumably do not require any effort by the examinee.  Accordingly, under the specific circumstances of this case, the Board finds that the PROM test results are the most appropriate for capturing the severity of the Veteran's service-connected knee disabilities.  As is discussed above, Diagnostic Code 5261 provides ratings for limitation of extension of the knee, and the Board finds that the Veteran's bilateral knee disabilities are most appropriately rated under that Diagnostic Code.

For the right knee, a rating of 20 percent is warranted based on the PROM findings showing limitation of extension to 15 degrees.  A higher rating is not warranted because the right knee extension was not limited to more than 15 degrees (limitation more closely approximating 20 degrees of limitation would be necessary to warrant a 30 percent disability rating).  

For the left knee, the Veteran's PROM of 25 degrees falls in the middle of the range between a 30 and 40 percent disability rating.  After resolving any benefit of the doubt in favor of the Appellant, the Board finds that the Veteran's limitation of extension more nearly approximates the rating criteria for a 40 percent disability rating based on the PROM test results.  A higher rating is not warranted because the left knee extension was not limited to approximately 45 degrees.  

Finally, the Board considered whether any other relevant Diagnostic Codes would warrant higher evaluations.  However, the record does not reflect the Veteran has malunion/nonunion of the tibia or fibula.  Further, as the Veteran had motion of his knees, ankylosis was clearly not shown.  Accordingly, Diagnostic Codes 5262 and 5256 are not applicable here.  See 38 C.F.R. § 4.71a.  Additionally, regarding the right knee, a rating higher than 20 percent is not warranted under Diagnostic Codes 5257 or 5260 because recurrent subluxation or lateral instability and flexion limited to 60 degrees or less were, respectively, not shown.


ORDER

An initial rating of 20 percent, but no higher, for right knee disability for accrued benefits purposes is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating of 40 percent, but no higher, for left knee disability for accrued benefits purposes is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Regarding extraschedular ratings for the Veteran's service-connected bilateral knee disability, the Board is not precluded from issuing a final decision on the schedular increased rating claims and remanding the extraschedular rating and/or TDIU rating issue(s) to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claims.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).

Regarding the claim for entitlement to a TDIU, the evidence includes an Appellant statement received in June 2012, indicating that the Veteran's occupation as a farmer and rancher was hindered by his knee disabilities.  As such, the Board finds the record reasonably raises a claim for a TDIU, and thus, remand for additional development is necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

The Appellant has not been provided with VCAA notice of the requirements for a TDIU claim, and such notice should be provided on remand.  Additionally, the Appellant should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected knee disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to extraschedular ratings for those disabilities will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises her about what is needed to substantiate a claim for a TDIU.  The Appellant should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Obtain an opinion to determine the impact the Veteran's service-connected disabilities had on the Veteran's ability to maintain substantially gainful employment.  In providing this opinion, the examiner should consider the Veteran's education and work experience, but not his age or nonservice-connected disability.  

All opinions expressed should be accompanied by supporting rationale.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include adjudication of a claim for a TDIU.  If entitlement to TDIU is denied, this issue should be returned to the Board only if the Appellant perfects an appeal as to this issue.

4.  Adjudicate the claim of entitlement to higher disability ratings for both knees on an extraschedular basis.   If any benefits sought on appeal remain denied, furnish the Appellant and her representative a statement of the case and give them the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


